Exhibit 10.2

 

Employment Offer Letter

 

March 21, 2014

 

David Recker, MD

1324 Canterbury Circle

Libertyville, IL  60048

 

Dear Dave,

 

It is with great pleasure that I extend an offer for you to join Aastrom
Biosciences, Inc. (the “Company”).  Employment with the Company is contingent
upon compliance with necessary Immigration Laws, satisfaction of any routine
pre-employment contingencies and execution of a Confidentiality, Nondisclosure
and Assignment Agreement.

 

Based on our agreement, your title will be Chief Medical Officer and you will
report directly to me.  Your employment will commence on April 1, 2014.  It is
understood and agreed that, while your work hours will vary, your time
commitment to the Company will be approximately 75% of that of a regular
full-time exempt executive level employee and that you will commit at least
three work days per week to the Company.  You may engage in outside
non-competitive activities provided you first disclose your outside activities
to me and that the outside activities do not interfere or conflict with your
obligations to the Company.

 

Your compensation will consist of the following:

 

1)                                     Annual Base Salary — $265,000 paid
semi-monthly ($11,041.66 semi-monthly rate).

 

2)                                     Annual Target Bonus — you will be
eligible to receive a discretionary cash bonus of up to 35% of your base salary
based on performance and the achievement of certain corporate and personal
goals.

 

--------------------------------------------------------------------------------


 

3)                                     Options — you will be eligible to receive
an option to purchase 30,000 shares of the Company’s common stock based on the
terms of the Company’s 2009 Omnibus Incentive Plan and contingent upon approval
by the Board of Directors of the Company.

 

4)                                     Benefits — you will be eligible to
participate in the Company’s benefit programs including Medical/Dental/Vision
insurance, Life & Disability insurance and 401(k) savings plan, subject to the
terms and conditions of those plans, as amended from time to time.

 

5)                                     Paid Time Off (PTO) — you will be
eligible to accrue Paid Time Off at the rate of 10 hours per month (25 days per
year, prorated to 15 days in accordance with part time employment).

 

6)                                     Commuting to Ann Arbor — Aastrom will pay
for reasonable travel and lodging expenses in accordance with our regular
company policy.

 

This letter summarizes the key points regarding the terms of your employment
with the Company.  I speak for all of us at Aastrom when I say that we look
forward to you joining our team.  Please do not hesitate to contact me if I can
answer any questions.

 

 

 

 

Regards,

 

Accepted and Agreed,

 

 

 

 

 

 

 

 

/s/ David Recker

 

 

David Recker, MD

 

 

 

/s/ Dominick Colangelo

 

 

Dominick Colangelo

 

March 31, 2014

President and CEO

 

Date

 

2

--------------------------------------------------------------------------------